DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1-2 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2016/0050359 (“Nakata”).
Regarding claim 1, Nakata discloses an imaging element comprising: 
a first photoelectric conversion section (141, Fig. 11 or Fig. 12); and 
a second photoelectric conversion section (section 131 includes 131-1 through 131-4, Fig. 11, or Fig. 12), the first photoelectric conversion section and the second photoelectric 
Regarding claim 2, Nakata discloses the imaging element according to claim 1, wherein four pixels of the second photoelectric conversion section (131-1 through 131-4, Fig. 11 or Fig. 12) are disposed with respect to one pixel of the first photoelectric conversion section (141, Fig. 11 or Fig. 12).
Regarding claim 12, Nakata discloses an electronic apparatus comprising an imaging element (paragraph [0152] states the pixel structure may be applied to pixels in an image sensor), the imaging element including a first photoelectric conversion section (141, Fig. 11 or Fig. 12), and 
a second photoelectric conversion section (11R, Fig. 2), the first photoelectric conversion section and the second photoelectric conversion section being stacked in order from light incident side (section 131, includes 131-1 through 131-4, Fig. 11, or Fig. 12) and selectively detecting and photoelectrically converting light beams of different wavelength bands (section 131, Fig. 12 detects and converts light of different wavelength than film 141, Fig. 12 given that there is a color filter 142, Fig. 12 over section 131, see paragraph [0150]), 
.
Claim 1-2 and 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2019/0019835 (“Tanaka”).
Regarding claim 1, Tanaka discloses an imaging element comprising: 
a first photoelectric conversion section (51G, Fig. 17B); and 
a second photoelectric conversion section (21R, Fig. 17B), the first photoelectric conversion section and the second photoelectric conversion section being stacked in order from light incident side (Fig. 17B, paragraph [0130]) and selectively detecting and photoelectrically converting light beams of different wavelength bands (51G converts green light, paragraph [0132]), the second photoelectric conversion section (21R, Fig. 17B) being disposed at an interval narrower than a pixel pitch of the first photoelectric conversion section (Fig. 17B).
Regarding claim 2, Tanaka discloses the imaging element according to claim 1, wherein four pixels of the second photoelectric conversion section (Figs. 17A shows layer 51G as a 2x2 array, and Fig. 17B shows the cross-section view showing two pixels, but layer 21R would have four pixels under layer 51G) are disposed with respect to one pixel of the first photoelectric conversion section (51G, Fig. 17A and 17B).
Regarding claim 12, Tanaka discloses an electronic apparatus comprising an imaging element (paragraphs [0213]-[0221]), the imaging element including a first photoelectric conversion section (51G, Fig. 17B), and 

the second photoelectric conversion section (21 R, Fig. 17B) being disposed at an interval narrower than a pixel pitch of the first photoelectric conversion section (Fig. 17B).
Regarding claim 13, Tanaka discloses a method of driving an imaging element including a first photoelectric conversion section (51G, Fig. 21) and a second photoelectric conversion section(21B or 21R, Fig. 21) that are stacked in order from light incident side (paragraph [0174]) and selectively detect and photoelectrically convert light beams of different wavelength bands (51G, Fig. 21 converts green light, and 21B or 21R convert blue or red, Fig. 21), the second photoelectric conversion section being disposed at an interval narrower than a pixel pitch of the first photoelectric conversion section (Fig. 21), the method comprising: 
acquiring a color signal of first light using one pixel of the first photoelectric conversion section (SIG_G, paragraph [0175]), and acquiring a color signal of second light of a wavelength band different from the first light (SIG_B or SIG_R, paragraph [0174]) by addition in a plurality of the second photoelectric conversion sections (paragraph [0180] states two upper pixels are added, and the two lower pixels are added).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Official Notice.
Regarding claim 3, Tanaka discloses the imaging element according to claim 1, but does not explicitly disclose that eight pixels of the second photoelectric conversion section are disposed with respect to one pixel of the first photoelectric conversion section.
However, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to further divide the second photoelectric conversion section into eight sections in order to ensure robustness to variation in manufacturing in case the output of any of the photoelectric conversion sections gets unreliable, the output of another section can be used, as taught, known, and predictable.
Claim 4-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of U.S. Patent Publication No. 2015/0187843 ("Hatano").
Regarding claim 4, Tanaka discloses the imaging element according to claim 1, wherein the first photoelectric conversion section (51G, Figs. 17A and 17B) comprises an organic photoelectric conversion section formed using an organic material (paragraph [0132]), the second photoelectric conversion section (21R, Fig. 17B) comprises a [photodiode] (paragraph [0134) formed to be embedded in a semiconductor substrate (12, Fig. 17B).
Tanaka does not explicitly disclose that the second photoelectric conversion section comprises an inorganic photoelectric conversion section.

It would have been obvious to one of ordinary skill in the art before the effective filing date to use an inorganic photoelectric conversion section embedded in a substrate, such as photodiode, as disclosed by Hatano in the device of Tanaka so that zones of different conduction type can be stacked alternately on top of each other and formed at a depth suitable for achieving photoelectric conversion in a chosen wavelength, as taught, known, and predictable.
Regarding claim 5, Tanaka in view of Hatano discloses the imaging element according to claim 4, further comprising a third photoelectric conversion section (21B, Fig. 17B) that selectively detects and photoelectrically converts light of a wavelength band different from the first photoelectric conversion section and the second photoelectric conversion section (21B detects blue light, paragraph [0134]), the third photoelectric conversion section being arranged between the first photoelectric conversion section and the second photoelectric conversion section (21B is between 51G and 21R, Fig. 17B), wherein 
the third photoelectric conversion section (21B, Fig. 17B) comprises a [photodiode] formed to be embedded in the semiconductor substrate (12, Fig. 17B).
Tanaka does not explicitly disclose that the third photoelectric conversion section comprises an inorganic photoelectric conversion section.
However, Hatano discloses a photodiode comprises an inorganic photoelectric conversion section (paragraph [0002]) provided on a substrate, and also discloses a third photoelectric conversion section comprises an inorganic photoelectric conversion section 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use an inorganic photoelectric conversion section embedded in a substrate, such as photodiode, as disclosed by Hatano in the device of Tanaka so that zones of different conduction type can be stacked alternately on top of each other and formed at a depth suitable for achieving photoelectric conversion in a chosen wavelength, as taught, known, and predictable.
Regarding claim 6, Tanaka in view of Hatano discloses the imaging element according to claim 5, and Tanaka further discloses the third photoelectric conversion section (21B, Fig. 17B) is disposed at an interval narrower than the pixel pitch of the first photoelectric conversion section (Fig. 17B).
Regarding claim 7, Tanaka in view of Hatano discloses the imaging element according to claim 5, and Tanaka further discloses four pixels of the third photoelectric conversion section (Figs. 17A shows layer 51G as a 2x2 array, and Fig. 17B shows the cross-section view showing two pixels, but layer 21B would have four pixels under layer 51G) are disposed with respect to one pixel of the first photoelectric conversion section (51G, Figs. 17A and 17B).
Regarding claim 9, Tanaka in view of Hatano discloses the imaging element according to claim 5, and Tanaka further discloses the first photoelectric conversion section performs photoelectric conversion of green light (51G detects green light, paragraph [0132]), and the second photoelectric conversion section and the third photoelectric conversion section each .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Official Notice.
Regarding claim 8, Tanaka discloses the imaging element according to claim 5, but does not explicitly disclose eight pixels of the third photoelectric conversion section are disposed with respect to one pixel of the first photoelectric conversion section.
However, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to further divide the third photoelectric conversion section into eight sections in order to ensure robustness to variation in manufacturing in case the output of any of the photoelectric conversion sections gets unreliable, the output of another section can be used, as taught, known, and predictable.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Hatano further in view of U.S. Patent Publication No. 2017/0257587 ("Hatano2").
Regarding claim 10, Tanaka in view of Hatano discloses the imaging element according to claim 4, and Tanaka further discloses a third photoelectric conversion section (21B, Fig. 17B) that selectively detects and photoelectrically converts light of a wavelength band different from the first photoelectric conversion section and the second photoelectric conversion section (21B detects blue light, paragraph [0134]), the third photoelectric conversion section being arranged between the first photoelectric conversion section and the second photoelectric conversion section (21B is between 51G and 21R, Fig. 17B), wherein the third photoelectric conversion 
Tanaka in view of Hatano does not disclose that the third photoelectric conversion section comprises an organic photoelectric conversion section.
However, Hatano2 discloses a third photoelectric conversion section (162, Fig. 32) that selectively detects and photoelectrically converts light of a wavelength band different from the first photoelectric conversion section (135, Fig. 32 converts green light, see paragraph [0306]) and the second photoelectric conversion section (113, Fig. 32), the third photoelectric conversion section being arranged between the first photoelectric conversion section and the second photoelectric conversion section (162, Fig. 32 between 135 and 113, Fig. 32), wherein the third photoelectric conversion section comprises an organic photoelectric conversion section (paragraph [0306]) formed over the semiconductor substrate (12, Fig. 32).
It is well known in the art that a photoelectric conversion film can be formed of an organic or inorganic material, and it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to use an organic material as disclosed by Hatano2 for the third photoelectric conversion section in the device of Tanaka in view of Hatano in order to reduce film thickness while minimizing optical and electrical cross-talk between adjacent pixels, as taught, known, and predictable.
Regarding claim 11, Tanaka in view of Hatano further in view of Hatano2 discloses the imaging element according to claim 10, and Hatano2 further discloses that the third photoelectric conversion section (162, Fig. 32) is disposed at a pixel pitch similar to the first photoelectric conversion section (Fig. 32).
.
Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The method as claimed, specifically in combination with: a high-resolution mode, a high-sensitivity mode, and a high-speed mode, wherein in the high-resolution mode and the high-speed mode, a color signal of the second light is acquired by adding four pixels of the second photoelectric conversion section, and in the high-sensitivity mode, a color signal of the second light is acquired by adding 16 pixels of the second photoelectric conversion section, is not taught or made obvious by the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2007/0012955 ("Ihama") discloses an imaging element with a first photoelectric conversion section that comprises an organic material (layers 7-10, Fig. 1, paragraph [0063]), a second photoelectric conversion section that comprises an inorganic material (13, Fig. 1, paragraph [0063]), and a third photoelectric conversion section (23, Fig. 1) 
U.S. Patent Publication No. 2013/0341750 ("Ichikawa") discloses a solid-state imaging device includes a pixel addition section which performs addition, when pixel signals of the plurality of pixels are added up to be outputted, by setting addition regions of pixel signals of a different colors, see Figs. 5 and 6. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/MONICA T TABA/             Examiner, Art Unit 2878                                                                                                                                                                                           
/THANH LUU/             Primary Examiner, Art Unit 2878